147 Ga. App. 740 (1978)
250 S.E.2d 190
THOMPSON
v.
BERMAN et al.
56713.
Court of Appeals of Georgia.
Argued October 3, 1978.
Decided October 25, 1978.
Charles T. Autry, James O. Wilson, Jr., for appellant.
McCurdy & Candler, John Perry Cripe, George H. Carley, Powell, Goldstein, Frazer & Murphy, Jesse W. Hill, Edward E. Dorsey, Stokes & Shapiro, Ira Genberg, Greene, Buckley, DeRieux & Jones, John D. Jones, Levine, D'Alessio & Cohn, Morton P. Levine, for appellees.
DEEN, Presiding Judge.
1. Where requests for admission are filed and served, the opposite party must either answer or state his objection to the requests, upon penalty of being taken to admit the subject matter of the request. Code § 81A-136; Mathews v. Cleveland, 144 Ga. App. 423 (1) (241 SE2d 286) (1977).
2. It is established by uncontradicted pleadings that the plaintiff appellees own a 75 percent interest and the *741 defendant appellants a 25 percent interest in certain real estate leased to a third party, the real estate also being the subject of a deed to secure debt securing a promissory note with months installment payments, and that for the past several months the appellees paid 100 percent of the monthly installment payments due to the fact that the appellant made no contribution thereto. Requests for admission remained unanswered by the appellant, as a result of which the following additional facts must be taken as admitted: that as a result of his ownership of the 25 percent interest in the real estate, appellant is obligated to pay 25 percent of each monthly payment due under the terms of the secured promissory note held by the mortgagee; that this is equal to $2,360.23 per month, and that no payment has been made by appellant since December, 1976; that all installments have, however, been paid when due by the appellees and that appellant has not repaid appellees any portion of these monthly payments.
The above facts must be taken as true. Accordingly, the grant of motion for summary judgment to the appellees of appellant's 25 percent share of each monthly payment advanced by the appellees was proper. Bank of Tupelo v. Collier, 191 Ga. 852 (2) (14 SE2d 59) (1941).
Judgment affirmed. Smith and Banke, JJ., concur.